United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF LABOR, WAGE & HOUR
DIVISION, Montgomery, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Bennett, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1043
Issued: September 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 19, 2007, denying modification of the
termination of compensation effective February 19, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective February 19, 2006.
FACTUAL HISTORY
On June 26, 2000 appellant, then a 43-year-old investigator, filed an occupational disease
claim (Form CA-2) alleging that she sustained an emotional condition causally related to her
federal employment. The reverse of the claim form indicated that appellant stopped working on
June 7, 2000. On December 14, 2000 the Office accepted the claim for depression. The
compensable work factors accepted by the Office included that appellant’s work involved

confrontational situations and the position as acting district director required informing
employees of the need to take action, handle monthly reports and review case files, which
created animosity among coworkers of the same grade level. Appellant began receiving
compensation for temporary total disability.
The Office referred appellant, together with a statement of accepted facts and medical
records, to Dr. David Harwood, a psychiatrist, for a second opinion examination. In a report
dated October 31, 2005, Dr. Harwood provided a history and results on examination. He
diagnosed depression and dysthemic disorder. In response to a question as to appellant’s current
condition and whether it was self-generated, Dr. Harwood stated:
“I think the initial disabling psychiatric event was a direct causation from
employment factors. Regarding her current emotional condition, the symptoms
would have not initially manifested themselves without the job-related distress,
but I am hard pressed to see how the work-related issues continue to fuel the
symptoms. At this point, I feel the claimant’s condition is self-generated for a
variety of reasons including chronic low-grade depression are [sic] possible
secondary gain.”
In response to a question as to when the effects of the employment factors would be
expected to cease and whether appellant’s emotional condition would have progressed to its
current level without exposure to employment factors, Dr. Harwood stated, “The effects of the
employment factors would, in my opinion, have expected to cease. The claimant’s emotional
condition would not have progressed to its current level without the exposure to compensable
federal employment factors, however, they appear to me to be self-sustaining at this point.”
In a letter dated December 14, 2005, the Office notified appellant that it proposed to
terminate compensation for wage-loss and medical benefits based on the report from
Dr. Harwood. By decision dated January 25, 2006, the Office terminated compensation for
wage-loss and medical benefits effective February 19, 2006.
Appellant requested reconsideration by letter received on February 2, 2006. The Office
denied the request without merit review of the claim in a decision dated March 16, 2006.
Appellant again requested reconsideration, which was denied without merit review in a decision
dated June 15, 2006.
By letter dated October 18, 2006, appellant again requested reconsideration. Appellant
submitted a report dated September 29, 2006 from Dr. Clemmie Palmer, a psychiatrist, who
opined that appellant’s major depression was causally related to work-related stress.
In a decision dated January 19, 2007, the Office reviewed the case on its merits and
denied modification.

2

LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.2 The right
to medical benefits is not limited to the period of entitlement to disability. To terminate
authorization for medical treatment, the Office must establish that appellant no longer has
residuals of an employment-related condition that require further medical treatment.3
ANALYSIS
The Office based its decision to terminate compensation for wage-loss and medical
benefits on the October 31, 2005 report from Dr. Harwood. The accepted condition in this case
was depression and it is the Office’s burden of proof to terminate compensation. According to
the Office, Dr. Harwood provided an opinion that appellant no longer had an employmentrelated emotional condition.
The report of Dr. Harwood, however, does not provide a reasoned medical opinion that is
sufficient to meet the Office’s burden of proof. Dr. Harwood stated that he did not see how
work-related issues continue to fuel the symptoms and opined that the current condition was selfgenerated for a “variety of reasons.” He does not provide a clear explanation of those reasons,
noting only chronic low grade depression and possible secondary gain. The accepted condition
in this case was depression, and Dr. Harwood does not explain how a continuing low-grade
depression supports an opinion that the condition was self-generated.
In addition, Dr. Harwood stated that appellant’s emotional condition would not have
progressed to its current level without exposure to compensable work factors. This statement
would support a finding that there was some continuing contribution to appellant’s condition
from federal employment. If Dr. Harwood believed that there was no current contribution from a
compensable employment factor, he must explain his opinion in view of his statement regarding
the progression of appellant’s condition. The October 31, 2005 report does not provide any
additional explanation.
The Board therefore finds that the October 31, 2005 report from the second opinion
psychiatrist does not provide a reasoned medical opinion on the issues presented. It is the
Office’s burden of proof and the evidence of record is not sufficient to meet the Office’s burden
in this case.

1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Frederick Justiniano, 45 ECAB 491 (1994).

3

CONCLUSION
The Office did not meet its burden of proof to terminate compensation for wage-loss and
medical benefits effective February 19, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2007 is reversed.
Issued: September 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

